    21-10646-jlg         Doc 75       Filed 05/21/21 Entered 05/21/21 21:06:19                      Main Document
                                                   Pg 1 of 18




                                                                       Hearing Date: June 11, 2021 @ 2:00 P.M.
                                                                              Objection Deadline: June 4, 2021


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                      x
                                                                      :         Chapter 11
In re                                                                 :
                                                                      :         Case No. 21-10646 (JLG)
STONEWAY CAPITAL LTD., et al. 1                                       :
                                                                      :         (Jointly Administered)
                                             Debtors.                 :
                                                                      :
                                                                      X


                             NOTICE OF JOINT MOTION OF
        UMB BANK, N.A., AS INDENTURE TRUSTEE AND US COLLATERAL AGENT
        AND STEERING COMMITTEE OF AD HOC GROUP OF NOTEHOLDERS FOR
                  LIMITED RELIEF FROM THE AUTOMATIC STAY,
                          PURSUANT TO 11 U.S.C. § 362(d)(2)

               PLEASE TAKE NOTICE that on April 7, 2021 (the “Petition Date”), the Debtors
each filed a voluntary petition for relief under chapter 11 of title 11 of the United States Code, 11
U.S.C. §§ 101 et seq. (the “Bankruptcy Code”) with the United States Bankruptcy Court for the
Southern District of New York (the “Court”).

               PLEASE TAKE FURTHER NOTICE that on May 21, 2021, UMB Bank, N.A.
(“UMB,” or “Indenture Trustee/US Collateral Agent”), by its attorneys Perkins Coie LLP, and
members of the Steering Committee of the Ad Hoc Group of Noteholders (“Ad Hoc Steering
Committee”, and together with UMB or Indenture Trustee/US Collateral Agent, “Movants”) of the
10.000% senior secured notes due 2027 issued by Stoneway Capital Corporation (“SCC”), by their
attorneys Cleary Gottlieb Steen & Hamilton LLP, have jointly filed a Motion (“Motion”) requesting
that the United States Bankruptcy Court for the Southern District of New York (“Court”) grant the
Movants limited relief from the automatic stay in the above-captioned proceedings pursuant to 11
U.S.C. § 362(d)(2) to permit the Indenture Trustee/US Collateral Agent, pursuant to the written

1
         The Debtors in these chapter 11 cases and the last four digits of their registration numbers in the jurisdiction where
they operate are: Stoneway Capital Ltd. (4518) (BVI), Stoneway Capital Corporation (1512) (Canada), Stoneway Energy
International LP (1029) (Canada), Stoneway Energy LP (1028) (Canada), Stoneway Group LP (0837) (Canada) and Stoneway
Power Generation Inc. (1748) (Canada).

                                                              1
    21-10646-jlg     Doc 75     Filed 05/21/21 Entered 05/21/21 21:06:19            Main Document
                                             Pg 2 of 18



direction of the Required Secured Parties (as defined in the Motion), to withdraw funds from the
Omnibus Account (as defined in the Motion), for all purposes permitted under the Indenture and the
Collateral Documents (as defined in the Motion). A hearing (the “Hearing”) on the Motion will be
held before the Honorable Judge James L. Garrity, Jr., United States Bankruptcy Judge, United States
Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”), at the United
States Bankruptcy Court for the Southern District of New York, One Bowling Green, Room 723,
New York, New York 10004. The Hearing will commence on June 11, 2021 at 2:00 P.M. (Prevailing
Eastern Time). In light of the COVID-19 pandemic, the Hearing will only be conducted
telephonically.

                PLEASE TAKE FURTHER NOTICE copies of the Motion and other pleadings for
subsequent hearings may be obtained free of charge by visiting Prime Clerk website at
https://cases.primeclerk.com/StonewayCapital. You may also obtain copies of any pleadings by
visiting http://www.nysb.uscourts.gov in accordance with the procedures and fees set forth therein.
In order to access copies of this Motion and other pleadings for subsequent hearings through PACER,
you will need an account and a credit card.

        PLEASE TAKE FURTHER NOTICE that any responses or objections (“Objections”) to
the Motion shall: (a) be in writing; (b) conform to the Federal Rules of Bankruptcy Procedure
(“Bankruptcy Rules”), the Local Bankruptcy Rules for the Southern District of New York, and all
General Orders applicable to Chapter 11 Cases in the United States Bankruptcy Court for the Southern
District of New York; (c) be filed electronically with this Court on the docket of In re Stoneway
Capital Ltd., Case No. 21-10646 (JLG) by registered users of this Court’s electronic filing system
and in accordance with the Bankruptcy Court’s General Order M-399 (which is available at
http://nysb.uscourts.gov); and (d) be served so as to be actually received by June 4, 2021 (“Objection
Deadline”), by (i) the Chambers of the Honorable Judge James L. Garrity, Jr., United States
Bankruptcy Court for the Southern District of New York, One Bowling Green, New York, NY 10004;
(ii) counsel to the Indenture Trustee/US Collateral Agent, Perkins Coie LLP, 1155 Avenue of the
Americas 22nd Floor, New York, New York 10036, Attn: Tina N. Moss, Ronald T. Sarubbi, and
Lincoln Finkenberg; (iii) counsel to the Ad Hoc Steering Committee, Cleary Gottlieb Steen Hamilton
LLP, One Liberty Plaza, New York, New York 10006, Attn: Richard J. Cooper, Luke A. Barefoot,
and Kristin Corbett; (iv) the Office of the United States Trustee for Region 2, U.S. Federal Office
Building, 201 Varick Street, Suite 1006, New York, NY 10014, Attn: Brian Masumoto, Shara
Cornell, and Linda Riffkin; and (v) any parties that have appeared and requested notice pursuant to
the Bankruptcy Rules.

                PLEASE TAKE FURTHER NOTICE that parties wishing to participate in the
Hearing must make arrangements through CourtSolutions LLC (www.courtsolutions.com).
Instructions to register for CourtSolutions LLC are attached to General Order M-543.

               PLEASE TAKE FURTHER NOTICE that the Hearing may affect your rights.
Please read the Motion carefully and, if you have one available, discuss it with your attorney. (If you
do not have an attorney, you should consider consulting with one.)

                                                    2
   21-10646-jlg     Doc 75     Filed 05/21/21 Entered 05/21/21 21:06:19           Main Document
                                            Pg 3 of 18



               PLEASE TAKE FURTHER NOTICE that if you oppose the relief requested in the
Motion, or if you want the Court to hear your position on the Motion, then you or your attorney must
attend the Hearing. If you or your attorney do not follow the foregoing steps, the Court may decide
that you do not oppose the relief requested in the Motion and may enter orders granting the relief
requested by the Movants.


Dated: May 21, 2021
New York, New York
                                        Respectfully Submitted,


                                        PERKINS COIE LLP

                                        BY: /s/ Tina N. Moss

                                        Tina N. Moss, Esq.
                                        Ronald T. Sarubbi, Esq.
                                        Lincoln Finkenberg, Esq.
                                        1155 Avenue of the Americas 22nd Floor
                                        New York, New York 10036
                                        (212) 262-6910
                                        Attorneys for UMB Bank, N.A.,
                                        as Indenture Trustee and US Collateral Agent

                                        CLEARY GOTTLIEB STEEN & HAMILTON LLP

                                        BY: /s/ Luke A. Barefoot, Esq.

                                        Richard J. Cooper, Esq.
                                        Luke A. Barefoot, Esq.
                                        Kristin Corbett, Esq.
                                        One Liberty Plaza
                                        New York, New York 10006
                                        (212) 225-2000
                                        Attorneys for Ad Hoc Steering Committee




                                                   3
    21-10646-jlg         Doc 75       Filed 05/21/21 Entered 05/21/21 21:06:19                      Main Document
                                                   Pg 4 of 18




                                                                       Hearing Date: June 11, 2021 @ 2:00 P.M.
                                                                              Objection Deadline: June 4, 2021


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                      x
                                                                      :         Chapter 11
In re                                                                 :
                                                                      :         Case No. 21-10646 (JLG)
STONEWAY CAPITAL LTD., et al. 1                                       :
                                                                      :         (Jointly Administered)
                                             Debtors.                 :
                                                                      :
                                                                      X




             JOINT MOTION OF UMB BANK, N.A., AS INDENTURE TRUSTEE AND
             US COLLATERAL AGENT, AND STEERING COMMITTEE OF AD HOC
              GROUP OF NOTEHOLDERS PURSUANT TO 11 U.S.C. § 362(d)(2) FOR
                     LIMITED RELIEF FROM THE AUTOMATIC STAY

         UMB Bank, N.A. (“UMB,” or “Indenture Trustee/US Collateral Agent”), by its attorneys

Perkins Coie LLP, and members of the Steering Committee of the Ad Hoc Group of Noteholders (“Ad

Hoc Steering Committee”, and together with UMB or Indenture Trustee/US Collateral Agent,

“Movants”) of the 10.000% senior secured notes due 2027 issued by Stoneway Capital Corporation

(“SCC”), by their attorneys Cleary Gottlieb Steen & Hamilton LLP, jointly submit this Motion

(“Motion”) requesting that the United States Bankruptcy Court for the Southern District of New York

(“Court”) grant the Movants limited relief from the automatic stay in the above-captioned proceedings

pursuant to Section 362(d)(2) of chapter 11 of title 11 of the United States Code (“Bankruptcy Code”)


1
         The Debtors in these chapter 11 cases and the last four digits of their registration numbers in the jurisdiction where
they operate are: Stoneway Capital Ltd. (4518) (BVI), Stoneway Capital Corporation (1512) (Canada), Stoneway Energy
International LP (1029) (Canada), Stoneway Energy LP (1028) (Canada), Stoneway Group LP (0837) (Canada) and Stoneway
Power Generation Inc. (1748) (Canada).


                                                              1
    21-10646-jlg    Doc 75     Filed 05/21/21 Entered 05/21/21 21:06:19           Main Document
                                            Pg 5 of 18



to permit the Indenture Trustee/US Collateral Agent, pursuant to the written direction of the Required

Secured Parties (as defined below), to withdraw funds from that certain account established by UMB on

or about April 24, 2020 in its capacity as Depositary Agent and held at UMB as Depositary Bank in the

name of “UMB US Coll Agent FBO Secured Parties” (the Secured Parties being the Senior Secured

Noteholders (as defined below) and the Argentine revolving lenders pursuant to certain secured

revolving credit facilities) (“Omnibus Account”), for all purposes permitted under the Collateral

Documents (as defined under the Indenture) (“Collateral Documents”).



                                       Preliminary Statement

       1.      The funds held by UMB as Depositary Agent in the Omnibus Account constitute the cash

proceeds of enforcement actions taken in April 2020 by the Indenture Trustee/US Collateral Agent at

the written direction of the Required Secured Parties following an event of default under the applicable

Indenture. Accordingly, these funds are not property of the Debtors’ estates. Although the Debtors have

not articulated any basis on which the estates have any continued interest in the Omnibus Account, in

light of the Debtors’ unwillingness to recognize that the US Collateral Agent holds title to the Omnibus

Account for the benefit of the Secured Parties, out of an abundance of caution, the Movants bring this

Motion seeking relief from the automatic stay provisions of the Bankruptcy Code to access the funds

held in the Omnibus Account for all permitted purposes. Movants are entitled to relief from the

automatic stay in this instance because the Debtors have no equity in the Omnibus Account and the

Omnibus Account is not necessary to an effective reorganization.




                                                   2
    21-10646-jlg        Doc 75      Filed 05/21/21 Entered 05/21/21 21:06:19                    Main Document
                                                 Pg 6 of 18



                                                 Factual Background

        2.       On April 7, 2021 (“Petition Date”), in violation of a standstill agreement with the Ad

Hoc Steering Committee, the Debtors filed with the Court voluntary petitions for relief under chapter 11

of the Bankruptcy Code (the “Chapter 11 Cases”). The Debtors continue to operate their business and

manage their properties as debtors in possession pursuant to sections 1107 and 1108 of the Bankruptcy

Code. As of the date hereof, no statutory committee of creditors has been appointed in these Chapter 11

Cases, nor has the Court yet appointed a trustee or examiner herein.

        3.       Each of the Debtors is a Canadian corporation or limited partnership with the sole

exception of Stoneway Capital Ltd. (“Stoneway Capital”), which is a company organized in the British

Virgin Islands. The Debtors are holding companies, whose subsidiaries also operate wholly outside of

the United States. The Stoneway Entities 2 built, own and operate four power plants (“Existing Power

Plants”) in the greater Buenos Aires region that provide electricity to consumers in the wholesale

electricity market in Argentina. All or substantially all of the Debtors’ revenues are derived from the

operations conducted in Argentina by the Argentinian Stoneway Entities. 3




2
         “Stoneway Entities” means, collectively, Stoneway Capital Ltd., a British Virgin Islands business company;
Stoneway Group LP, a limited partnership organized under the laws of the Province of New Brunswick, Canada (“Stoneway
Group”); Stoneway Power Generation Inc., a corporation organized under the laws of the Province of New Brunswick,
Canada (“Stoneway Power”); Stoneway Capital Corporation, a corporation (No. 1239384-1) incorporated under the federal
laws of Canada (“SCC”); Stoneway Energy International LP, a limited partnership organized under the laws of New
Brunswick, Canada (“Stoneway International”); Stoneway Energy LP, a limited partnership organized under the laws of New
Brunswick, Canada (“Stoneway Energy,” and, together with Stoneway International, the “Canadian Guarantors”); Araucaria
Energy S.A., a sociedad anónima (corporation) organized under the laws of the Republic of Argentina (“Araucaria Energy”);
SPI Energy S.A., a sociedad anónima (corporation) organized under the laws of Argentina (“SPI Energy”); Araucaria Power
Generation S.A., a sociedad anónima (corporation) organized under the laws of Argentina (the “Araucaria Power”); and
Araucaria Generation S.A., a sociedad anónima (corporation) organized under the laws of Argentina (“Araucaria
Generation,” and, together with Araucaria, SPI and the Land SPV, the “Argentine Guarantors,” and the Canadian Guarantors
and the Argentine Guarantors, collectively, the “Subsidiary Guarantors”).
3
         “Argentinian Stoneway Entities” means, collectively, Araucaria Power, Araucaria Energy, SPI Energy and
Araucaria Generation.


                                                           3
    21-10646-jlg    Doc 75     Filed 05/21/21 Entered 05/21/21 21:06:19           Main Document
                                            Pg 7 of 18



       4.      Each of the Argentinian Stoneway Entities is a corporation formed under the laws of the

Republic of Argentina. Araucaria Energy operates three of the four Existing Power Plants and has

entered into power purchase agreements (“PPAs”) with the Compañía Administradora del Mercado

Mayorista Eléctrico (the Wholesale Energy Market Administration Company S.A., also known by its

Spanish acronym “CAMMESA”) on behalf of distributor agents and large users of the wholesale

electricity market, to sell electricity produced from those plants to CAMMESA. See Declaration of

David Mack in Support of the Debtors’ Chapter 11 Petitions and First Day Pleadings (“Mack Decl.”),

ECF Doc. No. 3, ⁋⁋ 20-21. SPI Energy operates the fourth Existing Power Plant and has a PPA for that

plant. Id. at ⁋ 20. It also holds a fifth PPA, and the Stoneway Entities previously commenced

construction to build a power plant adjacent to the fourth Existing Power Plant to service that PPA. Id.

at ⁋ 23. Araucaria Generation, upon information and belief, holds no assets and conducts no operations.

Araucaria Power owns the real property upon which the Existing Power Plants are located. Id. at ⁋ 18.

       5.      SCC is the issuer under a senior secured notes indenture dated as of February 15, 2017

(as subsequently amended and restated from time to time, the “Indenture”) by and among SCC, as

issuer, the Canadian Limited Partnerships, as Canadian Guarantors, the Argentinian Stoneway Entities,

as Argentinian Guarantors, Stoneway Power Generation Inc., and UMB, as successor Trustee, US

Collateral Agent, registrar, transfer agent and paying agent, pursuant to which SCC originally issued

$500 million of 10.00% senior secured notes due March 1, 2027. Id. at ⁋⁋ 25-27.

       6.      On November 15, 2017, pursuant to an amendment to the Indenture, SCC issued an

additional $165 million of 10.000% senior secured notes due March 1, 2027 for a total aggregate

principal amount of $665 million (the “Senior Secured Notes”). As of February 28, 2021, the total

outstanding principal was approximately $589 million, and the total amount owing including accrued



                                                   4
    21-10646-jlg    Doc 75     Filed 05/21/21 Entered 05/21/21 21:06:19            Main Document
                                            Pg 8 of 18



and unpaid interest, fees, expenses, costs and other charges totaled approximately $678 million. The

holders of the Senior Secured Notes are referred to herein as the “Senior Secured Noteholders”. Id.

       7.      The Ad Hoc Steering Committee consists of certain—but not all—members of an ad hoc

group of Senior Secured Noteholders that holds over 85% of the Senior Secured Notes (the “Ad Hoc

Group of Noteholders”). The Ad Hoc Steering Committee itself holds a majority of the Senior Secured

Notes. See Revised Verified Statement of the Ad Hoc Steering Committee Pursuant to Bankruptcy Rule

2019, ECF Doc. No. 60.

       8.      Pursuant to that certain Agreement of Resignation, Removal, Appointment and

Acceptance, dated as of April 24, 2020, UMB became successor Trustee, US Collateral Agent,

Depositary Bank, Registrar, Notes Custodian, Transfer Agent and Paying Agent to The Bank of New

York Mellon under the Indenture and related financing documents. See Mack Decl. at ⁋ 28.

       9.      As security for SCC’s obligations under the Senior Secured Notes, pursuant to the

Collateral Documents, the US Collateral Agent was granted a security interest in all or substantially all

of the property and assets of the Stoneway Entities, including the Stoneway Entities’ New York accounts

(“Collateral Accounts”) maintained in accordance with that certain Second Amended and Restated

Depositary Agreement, dated November 9, 2017 by, among others, UMB Bank, N.A. in its capacity as

Trustee, US Collateral Agent, and Depositary Bank, and the Stoneway Entities (as amended,

“Depositary Agreement”). Id. at ⁋⁋ 29-31. The full list of Collateral Accounts is set out in Schedule 1

to the Depositary Agreement and includes the Issuer Revenue Account and Guarantor Revenue Accounts

described below:

              (a)     Issuer Revenue Account: SCC and the Canadian Limited Partnerships deposit into

              the Issuer Revenue Account, upon receipt, all operating revenues (including all payments



                                                   5
    21-10646-jlg        Doc 75   Filed 05/21/21 Entered 05/21/21 21:06:19        Main Document
                                              Pg 9 of 18



              received by SCC under the Equipment Leases), proceeds from asset sales, and insurance

              proceeds, among other things. Amounts on deposit in the Issuer Revenue Account are

              applied by the US Collateral Agent in accordance with procedures and on the timelines

              set forth in the Depositary Agreement; and

              (b)        Guarantor Revenue Account: On a monthly basis, each of the Argentinian

              Stoneway Entities are required to transfer the excess balance of their individual onshore

              accounts into their respective Guarantor Revenue Accounts.

       10.     The Stoneway Entities’ cash management system operates pursuant to the terms of the

Depositary Agreement and the collateral trust agreement dated as of February 15, 2017 (as amended,

“Guarantee Trust Agreement”) between the Stoneway Entities and TMF Trust Company (Argentina)

S.A., as trustee (“Argentinian Trustee”). Id. at ⁋ 29.

       11.     The Argentinian Stoneway Entities maintain several accounts, comprised of the Onshore

Construction Accounts, the Onshore Revenue Accounts, the Onshore Trustee Account/Cuentas

Fiduciarias, and the Onshore Custody Account (together, and as so defined in the Depositary Agreement,

the “Onshore Accounts”). The recitals to the Depositary Agreement note that the Onshore Accounts are

located in Argentina.

       12.     The Onshore Revenue Accounts are pledged to the Argentinian Trustee for the benefit of

the Secured Parties (as defined below), whose rights with respect to these accounts are governed by a

collateral agency and intercreditor agreement dated as of November 9, 2017 (as amended,

“Intercreditor Agreement”) among the Stoneway Entities, UMB, as Trustee, and the Revolving

Lenders. Id. at ⁋ 33.




                                                   6
    21-10646-jlg      Doc 75       Filed 05/21/21 Entered 05/21/21 21:06:19          Main Document
                                                Pg 10 of 18



       13.     All revenues earned through the PPAs are deposited in the Onshore Revenue Accounts

and, when Equipment Lease payments are made, the applicable Argentinian Stoneway Entity makes

payment from the applicable Onshore Revenue Account into the Issuer Revenue Account held by SCC.

Id. at ⁋ 30; 341 Meeting of Creditors Tr. at 15:3-10, 15:23-16:2. 4

       14.     The Debtors have been experiencing severe liquidity issues since at least early 2020. The

Debtors defaulted from the non-payment of principal and interest due to the Senior Secured Noteholders

on March 1, 2020 and anticipated further defaults under the Indenture (“March 2020 Defaults”). See

Mack Decl. at ⁋⁋ 39-41.

       15.     During an event of default, the Required Secured Parties (as defined under the

Intercreditor Agreement) have the power to direct the Argentinian Trustee to exercise control over the

Onshore Revenue Accounts. Following the March 2020 Defaults and certain filings made in early March

2020 under Argentinian insolvency law by the Stoneway Entities and the Argentinian Stoneway Entities,

the Required Secured Parties directed the Argentinian Trustee to continue to permit SCC and the

Subsidiary Guarantors to maintain control of the Onshore Revenue Accounts, and the applicable

Stoneway Entities accordingly remain in control of the Onshore Revenue Accounts as of this date. Id.

at ⁋⁋ 29-31.


       16.     On or about April 24, 2020, the beneficial owners of, or investment managers to

beneficial owners of over 65% (in the aggregate) in principal amount of the Outstanding Notes (as

defined under the Indenture), constituting the Required Secured Parties, directed the US Collateral

Agent, inter alia, to enforce their rights (the “April 2020 Enforcement”) against SCC and the Canadian

Limited Partnerships and transfer all amounts on deposit in the Collateral Accounts, including the Issuer


4
       A copy of the 341 Meeting of Creditors Transcript is attached as Exhibit B.


                                                          7
    21-10646-jlg      Doc 75      Filed 05/21/21 Entered 05/21/21 21:06:19            Main Document
                                               Pg 11 of 18



Revenue Account, to the Omnibus Account.                Accordingly, UMB complied with the April 2020

Enforcement, established the Omnibus Account, and transferred all amounts on deposit in the Collateral

Accounts to the Omnibus Account. See Declaration of Gavin Wilkinson, Senior Vice President, UMB

Bank, N.A., in Support of Joint Motion for Relief from the Automatic Stay dated May 21, 2021

(“Wilkinson Declaration”), ⁋⁋ 2–4. 5

       17.     Since the April 2020 Enforcement, payments by the Argentinian Stoneway Entities from

the Onshore Accounts to the Collateral Accounts have been sporadic. Any such amounts that have been

transferred into the Collateral Accounts have been moved to the Omnibus Account. No payments have

been made by the Argentinian Stoneway Entities into any of the Collateral Accounts since December

2020. The Collateral Accounts now hold only de minimis amounts. At no time since the April 2020

Enforcement have the Debtors contested the establishment of the Omnibus Account, attempted to

exercise control over it, or asserted any withdrawal rights with respect to it. Id. at ⁋⁋ 5–6.

       18.     Since the April 2020 Enforcement to date, approximately $61 million has been deposited

into the Omnibus Account. Id. at ⁋ 7. Funds in the Omnibus Account have been periodically transferred

back into the Issuer Revenue Account to pay the fees of the Indenture Trustee/US Collateral Agent and

its advisors. Id. Funds have also been deposited back into the Issuer Revenue Account, with the consent

of the Required Secured Parties, to pay the fees and expenses of SCC’s advisors and to make various

working capital payments for SCC, including payments under certain operation and maintenance

agreements. Id. at ⁋ 8. As of the Petition Date, there was approximately $31 million in the Omnibus

Account. Id. at ⁋ 9. No amounts have been transferred out of the Omnibus Account since the Petition

Date. Id. The Debtors have represented that funds that are the proceeds or offspring of collateral will



5
       A copy of the Wilkinson Declaration is attached as Exhibit C.


                                                          8
    21-10646-jlg    Doc 75     Filed 05/21/21 Entered 05/21/21 21:06:19           Main Document
                                            Pg 12 of 18



continue to be directed into the Omnibus Account. See 341 Meeting of Creditors Tr. at 14:25-15:10,

15:23-16:2.



                                       Jurisdiction and Venue

       19.     The Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and 1334

and the Amended Standing Order of Reference from the United States District Court for the Southern

District of New York dated January 31, 2012 (Preska, C.J.). Venue is proper pursuant to 28 U.S.C. §§

1408 and 1409. This matter is a core proceeding pursuant to 28 U.S.C. § 157(b). The statutory predicate

for the relief requested herein is Section 362(d)(2) of the Bankruptcy Code.




                                           Relief Requested

       20.     By this Motion, pursuant to Section 362(d)(2) of the Bankruptcy Code, the Indenture

Trustee/US Collateral Agent and the Ad Hoc Steering Committee respectfully request entry of an order

granting limited relief from the automatic stay in the above-captioned proceedings for the purpose of

allowing the Indenture Trustee/US Collateral Agent and the Ad Hoc Steering Committee to withdraw

funds from the Omnibus Account for all purposes permitted by the Indenture and the Collateral

Documents. A proposed form of order is attached as Exhibit A.



                                           Basis for Relief

       21.     Relief from the automatic stay, to the extent necessary, is warranted because the amounts

held in the Omnibus Account do not constitute property of the Debtors’ estates. Alternatively, relief

from the automatic stay is warranted pursuant to Section 362(d)(2) because the Debtors do not have


                                                   9
    21-10646-jlg    Doc 75     Filed 05/21/21 Entered 05/21/21 21:06:19           Main Document
                                            Pg 13 of 18



equity in the Omnibus Account and the Omnibus Account is not necessary to an effective reorganization

for the Debtors.

       22.     The Omnibus Account is not estate property under New York law, which states that funds

in a bank account are presumed to be owned by the named holder of the account. See EM Ltd. V.

Republic of Argentina, 473 F.3d 463, 473-74 (2d Cir. 2007); Karaha Bodas Co. v. Perusahaan

Pertambangan Minyak Dan Gas Bumi Negara, 313 F. 3d 70, 86 (2d Cir. 2002) (“When a party holds

funds in a bank account, possession is established, and the presumption of ownership follows.”). Funds

are held in the Omnibus Account in the name of the US Collateral Agent for the benefit of the Senior

Secured Noteholders, not in the name of the Debtors, thus creating the presumption that the funds are

not property of the estate. Further, the Collateral Documents conclusively establish that the US

Collateral Agent was granted a security interest in the Collateral Accounts. These accounts were then

transferred to the Omnibus Account, an account controlled by and in the name of the US Collateral

Agent, pursuant to the April 2020 Enforcement. The Debtors have acquiesced to the US Collateral

Agent’s enforcement actions over the Collateral Accounts and have never taken any actions to challenge

the US Collateral Agent’s control over the Omnibus Account. The fact that the U.S. Collateral Agent,

as instructed by the majority holders, agreed to release certain funds from the Omnibus Account in no

way establishes that these were accounts belonging to the Debtors nor undermines the clear transition of

title, which makes clear that following the enforcement action these were Trustee funds for the benefit

of the Senior Secured Noteholders. It would be entirely inconsistent for the Debtors to now, over a year

after the April 2020 Enforcement, claim that they are the true owners of these funds.

       23.     Section 362(d)(2) permits the Court to “grant relief from the stay . . . such as by

terminating, annulling, modifying, or conditioning such stay” with respect to the Omnibus Account “if .



                                                  10
    21-10646-jlg    Doc 75     Filed 05/21/21 Entered 05/21/21 21:06:19           Main Document
                                            Pg 14 of 18



. . (A) the debtor does not have an equity in [the Omnibus Account]; and (B) [the Omnibus Account] is

not necessary to an effective reorganization.” “For purposes of Section 362(d)(2), ‘equity’ is the

difference between the value of the amounts held in the [Omnibus Account] and the total of the claims

which it secures.” In re Diplomat Elecs. Corp., 82 B.R. 688, 692 (Bankr. S.D.N.Y. 1988). Thus, the

Debtors lack equity in the Omnibus Account if “the creditor is undersecured.” U.S. Savings Ass’n of Tex.

v. Timbers of Inwood Forest Assocs., Ltd., 484 U.S. 365, 375 (1988); see also In re Pegasus Agency,

Inc., 101 F.3d 882, 886 (2d Cir. 1996) (noting that the debtor had no residual equity in the property

“because the amount Pegasus owes on its mortgage is greater than the value of the Davenport Property”).

       24.     Here, the Court must conclude that the Debtors have no equity in the Omnibus Account.

The Debtors’ obligations under the Indenture far exceed the cash held in the Omnibus Account. It is

undisputed that the outstanding principal amount of the Senior Secured Notes as of the Petition Date was

approximately $589 million. Cash held in the Omnibus Account as of the Petition Date was (and

remains) $31 million. Therefore, section 362(d)(2)(A) is satisfied because the Debtors have no equity

in the Omnibus Account.

       25.     Once lack of equity is shown, the burden shifts to the Debtors to establish that the

Omnibus Account is necessary for an effective reorganization. Timbers of Inwood Forest, 484 U.S. at

375; see also In re YL West 87th Holdings I LLC, 423 B.R. 421, 428 (Bankr. S.D.N.Y. 2010) (“the party

opposing relief from stay has the burden of proof on all issues other than the debtor’s equity in the

property”). “What this requires is not merely a showing that if there is conceivably to be an effective

reorganization, [the Omnibus Account] will be needed for it; but that the [Omnibus Account] is essential

for an effective reorganization that is in prospect.” Timbers of Inwood Forest, 484 U.S. at 375–76. The

Supreme Court explained “that there must be ‘a reasonable possibility of a successful reorganization



                                                  11
    21-10646-jlg      Doc 75       Filed 05/21/21 Entered 05/21/21 21:06:19           Main Document
                                                Pg 15 of 18



within a reasonable time.’” Id. at 376 (quoting the en banc decision of the Fifth Circuit in Timbers of

Inwood Forest, 808 F.2d 363, 370–71 (5th Cir. 1987)). Thus, the “lack of any realistic prospect of

effective reorganization will require § 362(d)(2) relief.” Id.; see also In re Pegasus, 101 F.3d at 887

(holding debtor “utterly failed to meet its burden” under section 362(d)(2)(B) where “the assumptions

and projections proffered in support of [its] reorganization plan do not pass the straight-face test”); In re

Kent Terminal Corp., 116 B.R. 555, 562 (Bankr. S.D.N.Y. 1994) (“It goes without saying that an

effective reorganization cannot be based solely on speculation”); In re New Era Co., 125 B.R. 725, 730

(S.D.N.Y. 1991) (holding that “mere dreams” of reorganization cannot sustain the automatic stay).

Moreover, “even during the exclusive period lack of a realistic prospect of effective reorganization

requires relief from the automatic stay.” Diplomat Elecs., 82 B.R. at 693.

       26.     The Debtors cannot meet their burden to establish a non-speculative, realistic possibility

of successful reorganization in a reasonable time and that the Omnibus Account is an essential

component of any such plan. The Chapter 11 Cases were filed with little effort or foresight on the part

of the Debtors. The Debtors filed only a threadbare set of pleadings inconsistent with a legitimate desire

to lay the foundation to reorganize. The Debtors’ First Day Motions only included a joint administration

motion, a motion to approve notice procedures and to extend the deadline to file schedules and

statements, a motion enforcing and restating the automatic stay, and an application to retain Prime Clerk

LLC as noticing agent, which motions were heard by this Court on April 9, 2021 at 11:00 a.m. (the “First

Day Hearing”). The Debtors acknowledged during the First Day Hearing that the First Day Motions

were “bare bones.” See First Day Hearing Tr., ECF Doc. No. 48 at 17:16-17. 6




6
       A copy of the First Day Hearing Transcript is attached as Exhibit D.


                                                          12
    21-10646-jlg        Doc 75     Filed 05/21/21 Entered 05/21/21 21:06:19      Main Document
                                                Pg 16 of 18



       27.     Indeed, the Debtors conceded in their First Day Motions that they commenced these

Chapter 11 Cases to take advantage of the automatic stay, maintain the status quo pending resolution of

various issues in Argentina, and prevent the Indenture Trustee/US Collateral Agent and the Argentinian

Trustee from exercising remedies that, in their view, would be “detrimental or value destructive to the

Company”. See Mack Decl. at ¶ 16. The Debtors have not filed no other motions seeking substantive

relief since the First Day Hearing and have yet to seek any form of debtor in possession financing that

would allow them to operate pending the negotiation and implementation of a plan of reorganization,

despite acknowledging that they have no access to cash 7 and that more than a month has passed since

the cases were filed.

       28.     The Debtors currently have no reasonable prospect for a successful reorganization in

these Chapter 11 Cases warranting denial of the relief requested by the Motion. The Ad Hoc Steering

Committee has requested that this Court abstain from hearing and dismiss these Chapter 11 Cases

pursuant to Section 305(a) of the Bankruptcy Code in favor of established proceedings (“CBCA

Proceedings”) under the Canada Business Corporations Act or, in the alternative, in favor of a

prospective renewed application in the Ontario Superior Court of Justice (Commercial List) for relief

under the Companies’ Creditors Arrangement Act, R.S.C. 1985, c. c-36, as amended (“Abstention

Motion”). See ECF Doc. No. 37. These proceedings are duplicative of the CBCA Proceedings. The

Court has scheduled a hearing on the Abstention Motion for May 28, 2021, and discovery with respect

to the Abstention Motion is underway.

       29.     Finally, it does not appear that the Debtors have invoked the jurisdiction of this Court

with any cognizable strategy for a viable restructuring under U.S. bankruptcy law. Any restructuring of



7
       See 341 Meeting of Creditors Tr. at 20:5-20:17, 21:8-21:17.


                                                         13
    21-10646-jlg      Doc 75     Filed 05/21/21 Entered 05/21/21 21:06:19              Main Document
                                              Pg 17 of 18



the Senior Secured Notes proposed by the Debtors will require the support of the Senior Secured

Noteholders. As of this time, Debtors have not provided the Ad Hoc Steering Committee with a

proposed plan for any such restructuring.



                                                   Notice

        30.     Although the Debtors have still not filed a proposed case management order in the

Chapter 11 Cases, the Indenture Trustee/US Collateral Agent and the Ad Hoc Steering Committee are

serving notice upon the U.S. Trustee, the Debtors, their proposed counsel, the Secured Parties under the

Collateral Documents including, for the avoidance of doubt, the Argentine Stoneway Entities, and the

Debtors’ thirty largest creditors identified in a list filed with the Chapter 11 Petitions.



                                             No Prior Request

        31.     No previous request for the relief sought herein has been made by the Indenture

Trustee/US Collateral Agent and the Ad Hoc Steering Committee to this Court or any other court.


                                                Conclusion

        WHEREFORE, the Indenture Trustee/US Collateral Agent and the Ad Hoc Steering Committee

respectfully request entry of an order granting the relief requested herein and such other and further relief

as is just and appropriate.




                                                     14
   21-10646-jlg   Doc 75   Filed 05/21/21 Entered 05/21/21 21:06:19       Main Document
                                        Pg 18 of 18



Dated: May 21, 2021
New York, New York


                                Respectfully Submitted,

                                PERKINS COIE LLP

                                BY: /s/ Tina N. Moss

                                Tina N. Moss, Esq.
                                Ronald T. Sarubbi, Esq.
                                Lincoln Finkenberg, Esq.
                                1155 Avenue of the Americas 22nd Floor
                                New York, New York 10036
                                (212) 262-6910
                                Attorneys for UMB Bank, N.A.,
                                as Indenture Trustee and US Collateral Agent

                                CLEARY GOTTLIEB STEEN & HAMILTON LLP

                                BY: /s/ Luke A. Barefoot, Esq.

                                Richard J. Cooper, Esq.
                                Luke A. Barefoot, Esq.
                                Kristin Corbett, Esq.
                                One Liberty Plaza
                                New York, New York 10006
                                (212) 225-2000
                                Attorneys for Ad Hoc Steering Committee




                                            15
